Exhibit 10.1

May 24, 2011

Gerard H. Sweeney
President and Chief Executive Officer
Brandywine Realty Trust
555 East Lancaster Avenue, Suite 100
Radnor, PA 19087

Dear Mr. Sweeney:

We refer to the Non-Qualified Option awarded to you on March 2, 2011 (the
“Option”) that is exercisable for an aggregate of 181,291 Common Shares at an
exercise price per share of $11.89. Terms used in this letter agreement as
defined terms and not defined herein shall have the meanings given to them in
the Option.

We have agreed that, in addition to the vesting conditions set forth in
Section 3 of the Option, the additional vesting conditions set forth in this
letter agreement shall apply with respect to an aggregate of 101,437 Shares
subject to the Option (such Shares, the “Restricted Shares”). These additional
vesting conditions shall apply and cease to apply to the Restricted Shares as
follows:

1. On the first anniversary of the Date of Grant, the Company shall compute its
total shareholder return (i.e., share price appreciation plus dividends
declared) (“TSR”) for the one-year period from the Date of Grant. If the
Company’s TSR equals or exceeds the median of the TSRs of the 15 companies in
the peer group set forth in the Company’s 2011 Proxy Statement (adjusted by the
Compensation Committee should any of such companies cease to exist as
publicly-traded companies) for this same period, then one-third (i.e., 33,812)
of the Restricted Shares shall cease to be subject to the additional vesting
conditions.

2. On the second anniversary of the Date of Grant, the Company shall compute its
TSR for the two-year period from the Date of Grant. If the Company’s TSR for
this period equals or exceeds the median of the TSRs of the Company’s
above-referenced peer group for this same period, then two-thirds of the
Restricted Shares (including Restricted Shares, if any, on which the additional
vesting conditions lapsed pursuant to paragraph 1) shall cease to be subject to
the additional vesting conditions.

3. On the third anniversary of the Date of Grant, the Company shall compute its
TSR for the three-year period from the Date of Grant. If the Company’s TSR for
this period equals or exceeds the median of the TSRs of the Company’s
above-referenced peer group for this same period, then all of the Restricted
Shares shall cease to be subject to the additional vesting conditions.

4. Notwithstanding the foregoing, the additional vesting conditions shall lapse
upon the earliest of the occurrence of a Change of Control or your Retirement,
death or Disability.

 

1



--------------------------------------------------------------------------------



 



Gerard H. Sweeney
May 23, 2011
Page 2

5. If the additional vesting conditions shall not have ceased to apply with
respect to Restricted Shares in accordance with one of the preceding paragraphs
at or before the third anniversary of the Date of Grant then the Option shall
not be exercisable with respect to those Restricted Shares as to which the
additional vesting conditions shall not have ceased to apply.

Very truly yours,

BRANDYWINE REALTY TRUST

By:                                                                  
Title:                                                               


Accepted:

                                                                      
Gerard H. Sweeney

 

2